    Case: 3:19-cr-00039-RAM-RM Document #: 179 Filed: 11/10/20 Page 1 of 2




                          DISTRICT COURT OF THE VIRGIN ISLANDS
                           DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                      )
                                               )
                     Plaintiff,                )
                                               )
                     v.                        )      Case No. 3:19‐cr‐0039
                                               )
HECTOR HERNANDEZ SAVCEDO,                      )
                                               )
                     Defendant.                )
                                               )

                                           ORDER
       BEFORE THE COURT is Defendant Hector Hernandez Savcedo’s (“Savcedo”) Motion
to Continue Sentencing Hearing, filed on November 8, 2020. (EFC No. 178.) Savcedo
sentencing hearing currently scheduled for November 19, 2020. Savcedo, through his
counsel, requests that his hearing be continued to a date after January 11, 2021, or in the
alternative, to permit Savcedo to appear at the hearing via video teleconference (“VTC”).
       In his motion, Savcedo asserts that his attorney lives in Puerto Rico, where she
homeschools her school-age children and is the “sole caretaker of her elderly parents.” Id. at
1. Savcedo argues that the incidence of COVID-19 is rising dramatically in Puerto Rico and
that the District Court there has continued all in-person civil and criminal hearings until at
least January 11, 2021, due to the pandemic. Given counsel’s familial circumstances, were
counsel to fly to St. Thomas for Savcedo’s sentencing hearing on November 19, 2020, a 14-
day quarantine would be required upon her return to Puerto Rico, preventing her from
tending to her family’s daily needs during that period. Savcedo therefore requests a
continuance for his sentencing hearing until at least January 11, 2021, or in the alternative,
allowance for Savcedo to appear via VTC for his sentencing hearing on November 19, 2020.
       Ordinarily, and pursuant to Federal Rule of Criminal Procedure 43, a “defendant must
be present at . . . sentencing.” Fed. R. Crim. P. 43(a)(3). However, due to the COVID-19
pandemic, Congress provided that under certain circumstances a sentencing may be
conducted by video teleconference. On March 27, 2020, Congress passed the Coronavirus
     Case: 3:19-cr-00039-RAM-RM Document #: 179 Filed: 11/10/20 Page 2 of 2
United States v. Savcedo
Case No. 3:19-cr-0039
Order
Page 2 of 2

Aid, Relief, and Economic Security Act (“CARES Act”). Among its many provisions, the CARES
Act authorizes district courts to use video teleconferencing to hold felony sentencings with
the consent of the defendant after consultation with counsel. See CARES Act, § 15002(b)(2),
H.R. 748, 248-49; id. § 15002 (b)(4) (“Video teleconferencing . . . authorized under paragraph
. . . (2) may only take place with the consent of the defendant . . . after consultation with
counsel.”).
        Here, there is no indication that Savcedo has consented to appearing via VTC at his
sentencing hearing. However, Savcedo has articulated a basis to continue the hearing due to
COVID-19 conditions.
        Accordingly, it is hereby
        ORDERED that Defendant Savcedo’s Motion to Continue Sentencing Hearing (ECF No.
178) is GRANTED in part and DENIED in part. Savcedo’s request to appear at his sentencing
hearing scheduled on November 19, 2020, by VTC is DENIED without prejudice. Savcedo’s
request to continue the sentencing hearing is GRANTED; it is further
        ORDERED that Savcedo’s sentencing hearing, currently scheduled for November 19,
2020, is hereby RESCHEDULED to January 21, 2021, at 9:00 A.M. in St. Thomas Courtroom 1.


Dated: November 10, 2020                                 /s/_Robert A. Molloy
                                                         ROBERT A. MOLLOY
                                                         District Judge
